Order of the County Court of Orange county reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. No proof is presented that the new defendant sought to be brought in will be required to respond to the defendant already sued for the claim which the plaintiff is prosecuting. The plaintiff may select his own defendant and must stand or fall upon his proof as against him. (Zauderer v. Market Street Long Beach Realty Corp., 128 Misc. 364; affd., 221 App. Div. 760.) .Lazansky, P. J,, Kapper, Hagarty, Carswell and Davis, JJ., concur.